                     Case 1:19-cv-02842-KBJ Document 4-3 Filed 10/03/19 Page 1 of 2



                                                                                         U.S. f)epartmcnt of Honttland Security
                                                                                         U.S. Citizcnship arrd I tnntigraliott Scrviccs
Augnst 21,2019                                                                           National Bcnclits Ccntcr
                                                                                         P.O. Box 25920
                                                                                         Overland Park, KS 662?5




ALLEN E KAYE
POLLACKPOLLACK ISAAC AND DECI
                                                                              ffi        U.S.Citizenship
                                                                                          and Immigration
                                                                                          Services


225 BROADWAY FLR 3
                                                                                         ilrilillilililillll ill llllllllll           lillllllll           lllillllllllllllill llll
NEW YORK, NY 1OOO7                                                                                                            lilll                lllil

                                                                                         LrN1990120498


RE: JESAH CONDE SUMAJI,I.
I-485, Application to Register Pennanent Residence or Adjust Status                      I   ililil til ililillilllllll lllllllill    llill   llllllllllllil llil
                                                                                             A2t9-071-4tl


                                                        DECISION

This notice refers to your Form I-485, Application to Register Permanent Residence or Adjust Status filed on
November 27,2018, in accordance with Section 245 of the Immigration and Nationality Act (Section 245 of the INA)

You must establish that you satisfied each adjudicative element to establish eligibility for the requested benefit. If
there are any issues for which you do not overcome, then each issue fonns a separate basis for the denial. lu this case,
the following issues independently fonn the basis for this denial and will be discussed in this notice:

INA 203(d) states, in peftinent parl:

        A spouse or child              in subparagraph (A), (B), (C), (D), or (E) of section 101(b)(l) shall, if not
                                  as defined
        otherwise entitled to an immigrant status and the immediate issuance of a visa under subsection (a), (b), or (c),
        be entitled to the same status, and the sarne order of consideration provided in the respective subsection, if
        accompanying or following to join, the spouse or parent.

The record establishes that your adjustnent apphcation is dependent on thc application of $/ALTER StjMA.lIT. yortr
Parent, also filed on November 21,2018. The record in that matter establishes that your Parent's adjustment
application has been denied. Therefore, there is no basis on whicli to grant accotnpanying or following-to-join status to
a dependent spouse or child.


In Matter of Tanahan l8 I&N Dec, 339 (Reg. Comm. 1981), it was found that an applicant for adjustment of status
under INA 245 who meets the objective prerequisites is merely eligible to apply for adjustrnent of status. An applicant
is in no way entitled to adjustment. When an alien seeks the favorable exercise of USCIS discretion, it is incumbent on
that person to establish that he or she merits adjustment.

After a review of the application and all of the supporting evidence, it is the decisiott of U.S. Citizenship and
lmnigration Services (USCIS) to deny Forrn I-485'




NBO1485NBCEBI0000l   I   336832                             I of2                                                                                          www.uscrs.gov
                    Case 1:19-cv-02842-KBJ Document 4-3 Filed 10/03/19 Page 2 of 2



Since this Foln l-485 has been denied, the condition upon which your Ernployment Authorization document and/or
Advance Parole clocument was based, no longer exists. Therefore, USCIS has detennined that any pending
Application for Ernployrnent Authorization, Fonn l-7 65 , andlor Application for Travel Document, Form I- I 3 I , related
to the Form I-485 are also denied.

A1y unexpired Employment Authorization document basecl upon this Folm I-485 is revoked as of 18 days fi'om the
date of this notice pursuant to 8 CFF.274a.14(b)(2), unless you submit, within 18 days, proof that your Forrn I-485
remains pending. The decision shall be final and no appeal shall lie from the decision to revoke tl-re authorization. Any
unexpirecl Advance Parole document based upon this Form I-485 is terminated as of the date of this notice pursuant to
8 CFR 212.5(e)(2)(i), Any unexpired Employment Authorization document and/or Advance Parole document based
upon this Form I-485 should be returned to the local USCIS office.

The evidence of record shows that, when you filed your application, you were present in the United States contrary to
law.

You are not authorized to remain in the United States. If you do not intend to file a motion or appeal on this deciston
and fail to depalt the United States within 33 days of the date of this letter, USCIS may issue you a Notice to Appear
and cornmence removal proceeclings against you with the immigration court, This may result in your being removed
frorn tlre United States and found ineligible for a future visa or other U.S. immigration benefit. See sections 237(a) and
212(aX9XB) of the INA,

To review infonnation regarding your period of authorized stay, check travel courpliance, or find informatiou on how
to validate your departure fi'om the United States with Customs and Border Protection (CBP), please see
                                     .




There is no appeal from this decision. You may flle a motion to reopen or reconsider. Your motion to t'eopeu or
reconsider must be filed on Forrn I-290B, Notice of Appealor Motion, witliin 30 days of the date of this notice (33
days if this notice is received by rnail). To access Form I-290B or if you need additional infbrmation, please visit the
USCIS Web site at www.uscis.gov. For questions about your application, you can use our many online tools
(uscis.govltools) including our virtual assistant, Emma. If you are not able to find the infonnation you need online, you
can reach out to the USCIS Contact Center by visiting uscis.gov/contact center.



Sincerely,




  f7"8.ry
Robert M. Cowan
Director
Officer: OA0005




NBOr48sNBCEBI0000 l I 336832                               2of2                                                 www.uscls.gov
